


   
Heads of agreement
 
         
Neqtar Limited (Vendor)
 
Saint James Company (Purchaser)
 
 

 
MinterEllison
   
 LAWYERS

 

 
RIALTO TOWERS, 525 COLLINS STREET, MELBOURNE VIC 3000, DX 204 MELBOURNE
TEL: +61 3 8608 2000 FAX: +61 3 8608 1000
www.minterellison.com 

 

--------------------------------------------------------------------------------



Heads of agreement
 

--------------------------------------------------------------------------------


Details
4
   
Agreed terms
5
   
1.
Defined terms and interpretation
5
     
1.1
Defined terms
5
1.2
Interpretation
6
1.3
Headings
7
     
2.
Status of heads of agreement
7
     
2.1
Intention to be legally bound
7
2.2
Entire agreement
8
     
3.
Sale
8
     
3.1
Agreement to sell
8
3.2
Share Sale Agreement
8
3.3
Conditions Precedent
8
     
4.
Negotiation of agreements
10
     
4.1
Co-operation
10
4.2
Costs
10
     
5.
Terms of Transaction Documents
10
     
5.1
Share Sale Agreement
10
5.2
Merbein Agreement
10
5.3
HwCg Sales and Marketing Agreement
11
5.4
Wine Inventory Agreement
12
5.5
Security Documents
12
5.6
Other Terms
13
     
6.
Terms of share sale agreement
13
     
6.1
Purchase Price
13
6.2
Payment of the Purchase Price
13
6.3
Pre-Completion Estimate
14
6.4
Post-Completion Adjustments
14
6.5
Intercompany Balances and Financial Indebtedness
14
6.6
Warranties
14
6.7
Obligations before Completion
14
6.8
Trade marks
15
     
7.
Timetable
15
     
8.
Due diligence
15
     
8.1
Access to materials
15
8.2
Copies of materials
16
     
9.
Termination
16
     
10.
Confidentiality and announcements
17
     
10.1
Terms and subject matter of heads of agreement
17

 
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 2

 

--------------------------------------------------------------------------------




10.2
Return of confidential information
17
10.3
Public Announcements
17
10.4
Termination
18
     
11.
Further action
18
     
12.
Dispute resolution
18
     
13.
GST
18
     
14.
Governing law and jurisdiction
19
     
15.
Counterparts
19
     
Schedule 1 – Transfer Assets
20
   
Schedule 2 - Merbein Facilities
21
   
[This schedule is subject to discussion between David Stevenson and Neil
MacKenzie]
21
   
1.
Merbein Facility
21
     
2.
Transitional Services
21
     
3.
Share Services
21
     
Schedule 3 – Warranties
22
   
Schedule 4 – Limitations
30
   
1.
Qualifications
30
     
2.
Acknowledgments
30
           
3.
No reliance
31
     
4.
Financial limits on Claims
32
     
5.
Time limits on Claims
32
     
6.
Other limits on Claims
33
     
7.
Maximum aggregate liability for Claims
33
     
8.
Notice of potential Claim
33
     
9.
Conduct of third party Claims
34
           
10.
Rights of the Purchaser
34
     
11.
Costs indemnity
34
     
12.
Warranty payments
35
     
13.
Benefits or credits received by the Company or the Purchaser
35
     
14.
Trade Practices Act
35
     
15.
Financial forecasts
35
     
Signing page
36

 
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 3

 

--------------------------------------------------------------------------------



Details

--------------------------------------------------------------------------------

 
Date
 

 
Parties

 
Name
Neqtar Limited (a company registered in England & Wales with company number
05581964)
 
Short form name
Vendor
Notice details
Thremhall, Start Hill, Bishop's Stortford, Hertfordshire, CM22 7TD, England
Facsimile +44 0 1279 873501
Attention: Jim Furze

 
Name
Saint James Company, [a Nevada Company]
Short form name
Purchaser
Notice details
1117 East Putnam Avenue, Suite 210, Riverside, Connecticut 06878, USA
Facsimile 203-801-9685
Attention: Jake Shapiro

 
Background
 

A
The Shares are legally and beneficially owned by the Vendor.

 

B
Subject to the terms of these heads of agreement, the Vendor has agreed to sell
and the Purchaser has agreed to buy (or procure that its nominee buys) the
Shares.

 

C
The parties agree that they will work together to complete the transaction
contemplated in these heads of agreement in accordance with the Timetable.

 

D
These heads of agreement record the basis on which the parties will proceed to
negotiate the Transaction Documents.

 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 4




--------------------------------------------------------------------------------


 
Agreed terms

--------------------------------------------------------------------------------

 
1.
Defined terms and interpretation

 
1.1
Defined terms

 
In these heads of agreement:
 
Acquisition means the acquisition of the Shares by the Purchaser (or its
nominee) as proposed under these heads of agreement. 
 
Business means the business of manufacturing, selling and distributing wine,
carried on by Neqtar Wines.
 
Business Day means a day that is not a Saturday, Sunday or public holiday in
Victoria.
 
Claim includes a claim, notice, demand, action, proceeding, litigation,
investigation, judgment, damage, loss, cost, expense or liability however
arising, whether present, unascertained, immediate, future or contingent,
whether based in contract, tort or statute and whether involving a third party
or a party to these heads of agreement.
 
Company means Neqtar Australia Pty Ltd ACN 119 786 408.
 
Completion means completion of the Share Sale Agreement.
 
Corporations Act means the Corporations Act 2001 (Cth).
 
Disclosure Letter means the letter entitled “Disclosure Letter” given by the
Vendor to the Purchaser on or about the date of this heads of agreement.
 
Due Diligence Material means the due diligence information and documents
provided to the Purchaser in relation to the Company and Neqtar Wines, through a
web based data room.
 
Encumbrance, in relation to any asset, means any right, title, claim, interest,
power or remedy held or claimed by any third party in or to that asset
(including, but without limitation, under any mortgage, charge, lien, pledge,
trust or power).
 
EU means the European Union.
 
Final Payment Date means the date which is 12 months and one day after the date
of Completion.
 
First Ranking Charge means the charge over the assets of the Purchaser, the
Company and Neqtar Wines in favour of the Purchaser's financiers in relation to
the provision of finance to the Purchaser for the Acquisition.
 
Fosters Contracts means the three contracts between Fosters and Neqtar Wines,
being a contract processing contract, a wine supply contract and blending
agreement.
 
Group means the Company and its subsidiaries.
 
Group Company means one of the Company and its subsidiaries.
 
HwCg means HwCg Limited, a company incorporated in the United Kingdom (number
01613823).
 
HwCg Sales and Marketing Agreement means the agreement to be entered into at
Completion on the terms set out in clause 5.3.
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 5




--------------------------------------------------------------------------------


 
Inventory means all the physical inventory of bulk wine, bottled wine and dry
goods, which is owned by Neqtar Wines as at Completion.
 
Merbein Agreement means the agreement to be entered into at Completion on the
terms set out in clause 5.2.
 
Merbein Facilities means the storage and blending facilities described in item 1
of Schedule 2 of these heads of agreement.
 
Neqtar Wines means Neqtar Wines Pty Ltd ACN 119 786 373.
 
Purchase Price means the purchase price for the Shares, as specified in clause
6.1.
 
Real Properties means any real properties owned or used by any Group Company.
 
SdS Beverages means SdS Beverages Pty Ltd (ACN 115 465 631).
 
Security Documents means:
 

 
(a)
the deed of charge (and registered mortgage over the Company's real estate) to
effect the terms contained in clause 5.5(a)(i); and

 

 
(b)
a deed of priority (intercreditor agreement) between the Vendor and the holder
of the First Ranking Charge, in respect of the charge referred to in clause
5.5(a)(i).

 
Share Sale Agreement means the formal share sale agreement to be entered into
between the parties under which the Vendor agrees to sell the Shares to the
Purchaser and the Purchaser (or its nominee) agrees to purchase the Shares from
the Vendor for the Purchase Price.
 
Shares means all of the shares in the Company.
 
Sunset Date means 11:59pm 19 January 2009 or such other date as agreed in
writing by the parties.
 
Timetable means the timetable referred to in clause 7.
 
Transaction Documents means:
 

 
(a)
the Share Sale Agreement;

 

 
(b)
the Wine Inventory Agreement;

 

 
(c)
the Merbein Agreement;

 

 
(d)
the HwCg Sales and Marketing Agreement;

 

 
(e)
the Security Documents; and

 

 
(f)
any other documents ancillary to any of the above.

 
Warranty means each of the representations and warranties to be given by the
Vendor under these heads of agreement and under the Share Sale Agreement.
 
Wine Inventory means the Inventory to the extent it comprises bulk wine and
bottled wine.
 
Wine Inventory Agreement has the meaning given in clause 5.4(c).
 
Wine Inventory Cost Forecast means the forecasts used by the Vendor to determine
the cost price of the Wine Inventory, which will be provided to the Purchaser as
part of the Due Diligence Material
 
1.2
Interpretation

 
In these heads of agreement, except where the context otherwise requires:
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 6




--------------------------------------------------------------------------------


 

 
(a)
the singular includes the plural and vice versa, and a gender includes other
genders;

 

 
(b)
another grammatical form of a defined word or expression has a corresponding
meaning;

 

 
(c)
a reference to a clause, paragraph, schedule or annexure is to a clause or
paragraph of, or schedule or annexure to, these heads of agreement, and a
reference to these heads of agreement includes any schedule or annexure;

 

 
(d)
a reference to a document or instrument includes the document or instrument as
novated, altered, supplemented or replaced from time to time;

 

 
(e)
a reference to A$, $A, dollar or $ is to Australian currency;

 

 
(f)
a reference to time is to Melbourne, Australia time;

 

 
(g)
a reference to a party is to a party to these heads of agreement, and a
reference to a party to a document includes the party's executors,
administrators, successors and permitted assigns and substitutes;

 

 
(h)
a reference to a person includes a natural person, partnership, body corporate,
association, governmental or local authority or agency or other entity;

 

 
(i)
a reference to a statute, ordinance, code or other law includes regulations and
other instruments under it and consolidations, amendments, re-enactments or
replacements of any of them;

 

 
(j)
a word or expression defined in the Corporations Act has the meaning given to it
in the Corporations Act;

 

 
(k)
the meaning of general words is not limited by specific examples introduced by
including, for example or similar expressions;

 

 
(l)
any deed, representation, warranty or indemnity by two or more parties
(including where two or more persons are included in the same defined term)
binds them jointly and severally;

 

 
(m)
any deed, representation, warranty or indemnity in favour of two or more parties
(including where two or more persons are included in the same defined term) is
for the benefit of them jointly and severally;

 

 
(n)
a rule of construction does not apply to the disadvantage of a party because the
party was responsible for the preparation of this heads of agreement or any part
of it; and

 

 
(o)
if a day on or by which an obligation must be performed or an event must occur
is not a Business Day, the obligation must be performed or the event must occur
on or by the next Business Day.

 

1.3
Headings

 
Headings are for ease of reference only and do not affect interpretation.
 
2.
Status of heads of agreement

 
2.1
Intention to be legally bound

 

 
(a)
The parties intend that these heads of agreement are binding in accordance with
their terms on and from the date of these heads of agreement, despite the fact
that the parties may not have reached final agreement as to the specific form of
each of the Transaction Documents.

 
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 7




--------------------------------------------------------------------------------


 

 
(b)
The terms of these heads of agreement:

 

(i)
are not merely statements of the current intention of the parties;

 

(ii)
are intended to be legally binding on the parties; and

 

(iii)
constitute a binding undertaking or representation concerning the Acquisition by
both parties, even if the parties subsequently work together and take action or
refrain from taking action on the assumption or in the expectation that the
Transaction Documents will be executed.

 
2.2
Entire agreement

 
These heads of agreement constitute the entire agreement between the parties as
to their subject matter and supersede all earlier understandings or agreements
relating to the Acquisition.
 
3.
Sale

 
3.1
Agreement to sell

 
Subject to the terms and conditions of these heads of agreement, the Vendor
agrees to sell the Shares to the Purchaser and the Purchaser agrees to purchase
the Shares, free and clear of all Encumbrances, for the Purchase Price.
 
3.2
Share Sale Agreement

 
The agreement between the Vendor and the Purchaser in clause 3.1 is subject to
execution of the Share Sale Agreement between the Purchaser and the Vendor, and
agreement on the form of the other Transaction Documents, on terms acceptable to
both parties.
 
3.3
Conditions Precedent

 
The sale and purchase of the Shares will be subject to conditions precedent. .
These conditions precedent will include:
 

 
(a)
a condition that SdS Beverages transfer to Neqtar Wines the assets listed in
Schedule 1, free from Encumbrances, on terms that are satisfactory to the
Purchaser acting reasonably;

 

 
(b)
a condition that the Purchaser raise debt and equity finance, on terms that are
satisfactory to the Purchaser in its absolute discretion, in an amount that is
sufficient to enable the Purchaser to pay:

 

(i)
the Purchase Price;

 

(ii)
the costs and expenses associated with the Acquisition; and

 

(iii)
any other amounts payable by the Purchaser in connection with the Acquisition,
and have sufficient working capital to support the Business;

 

 
(c)
if the Acquisition is subject to the Foreign Acquisition and Takeovers Act 1975
(Cwlth)(“FATA”):

 

(i)
the Purchaser receives notice that the Treasurer has no objection to the
Acquisition; or

 

(ii)
the period elapses during which the Treasurer may make an order under section 18
or 22 of FATA, without an order being made in relation to the Acquisition; or

 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 8




--------------------------------------------------------------------------------


 
(iii)
if an interim order is made under section 22 of FATA, the subsequent period for
making a final order prohibiting the Acquisition elapses, without a final order
being made;

 

 
(d)
a condition that Completion be conditional on the Purchaser receiving other
approvals that are required by law and are necessary and reasonable for the
operation of the Business, on terms that are satisfactory to the Purchaser
acting reasonably;

 

 
(e)
a condition that each Group Company obtains any material consents that it may
reasonably require (or which the Purchaser reasonably believes the Group Company
may require) in relation to the Acquisition from any third party, on terms
satisfactory to the Purchaser

 

 
(f)
a condition that the Purchaser receive valuations addressed to the Purchaser
from a valuer satisfactory to the Purchaser and in form and substance
satisfactory to the Purchaser, which valuations confirm that the tangible assets
of Neqtar Wines have a fair market value of not less than $27 million in
aggregate;

 

 
(g)
the Fosters Contracts are amended in such manner that reflects commercial terms
that substantially or effectively include:

 

(i)
the Fosters Contracts are not due to terminate prior to 31 December 2010;

 

(ii)
the contract processing agreement provides for Neqtar Wines to process not less
than 8,000 tonnes of grapes per annum for Fosters on terms satisfactory to the
Purchaser;

 

(iii)
the wine sales agreement provides for Neqtar Wines to sell Fosters all the wine
made from not less than 8,000 tonnes of grapes per annum owned by Neqtar Wines,
on terms satisfactory to the Purchaser;

 

(iv)
the prices payable by Fosters, in respect of the 16,000 tonnes of grapes per
annum the subject of the contract processing agreement and the wine sales
agreement, are increased by $40 per tonne;

 

(v)
the blending agreement provides for Neqtar Wines to provide blending and storage
services to Fosters in respect of not less than 15 million litres of wine per
annum, on terms satisfactory to the Purchaser;

 

(vi)
the terms of payment in the Fosters Contracts are as disclosed by the Vendor to
the Purchaser;

 

(vii)
the terms of the Fosters Contracts are otherwise consistent with the forecasts
provided by the Vendor to the Purchaser and on which the Purchaser has relied;

 

 
(h)
a condition that the Purchaser complete its due diligence in relation to the
Group Companies and the Business and not become aware of any material matter
that is not satisfactory to the Purchaser acting reasonably.; and.

 

 
(i)
a condition that the Vendor obtain any necessary shareholder approval to the
sale of the Shares to the Purchaser.

 
The conditions precedent are, except for the condition at clause 3.3(i), for the
sole benefit of the Purchaser. The Vendor and the Purchaser must use reasonable
endeavours to cause or procure satisfaction of the conditions precedent as soon
as is reasonably practicable. The Vendor and the Purchaser must, on reasonable
request from the other party, report to one another in reasonable detail and in
writing, in relation to their progress with satisfaction of the conditions
precedent. The Purchaser may waive any of the conditions by notice given to the
Vendor. If any of the conditions are not satisfied on or before the Sunset Date,
either party may terminate these heads of agreement (and each Transaction
Document that has been executed) by notice given to the other party.
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 9




--------------------------------------------------------------------------------


 
4.
Negotiation of agreements

 
4.1
Co-operation

 

 
(a)
The parties must use reasonable endeavours to negotiate each of the Transaction
Documents in accordance with the Timetable and, subject to clause 4.1(b) on the
basis of these heads of agreement.

 

 
(b)
The parties must use reasonable endeavours to minimise their respective costs of
implementing the Acquisition, including considering any reasonable proposal to
structure the transaction in a manner to minimise the costs of each of the
parties.

 

 
(c)
The Transaction Documents and other ancillary documents will be prepared by the
Purchaser's lawyers, excluding the Merbein Agreement which is to be prepared
initially by the Vendor's lawyers.

 
4.2
Costs

 
The parties will bear their own respective costs and expenses of negotiating and
executing the Transaction Documents.
 
5.
Terms of Transaction Documents

 
5.1
Share Sale Agreement

 
Subject to these heads of agreement, the parties will use reasonable endeavours
to negotiate the Share Sale Agreement, on the basis set out in these heads of
agreement, in particular in clause 6.
 
5.2
Merbein Agreement

 

 
(a)
Subject to these heads of agreement, the parties agree that:

 

(i)
subject to the Vendor obtaining any necessary consents, the Purchaser will
procure that the Company will lease the Merbein Facilities from the Vendor or a
related body corporate of the Vendor on an exclusive basis, for five years from
the date of Completion;

 

(ii)
the rent payable under the lease will be a total of $1,000,000 (excluding GST)
payable by equal monthly instalments over the last two years of the lease;

 

(iii)
The Purchaser will bear the costs as detailed and disclosed as winery recharge
in the budget document provided in the Due Diligence Material. This disclosed
cost is contained in all projected earnings to the Purchaser .

 

(iv)
on the date which is five years from the date of Completion (Sale Date), subject
to the Vendor obtaining any consents required by law, the Purchaser will procure
that the Company will purchase, and the Vendor or a related body corporate of
the Vendor will sell, the Merbein Facility for the fair market value of the
Merbein Facility as at the Sale Date, as determined by an independent valuer, an
arm's length valuation between a willing Vendor and Purchaser and otherwise as
set out in the contract for sale of real estate to be attached to the Merbein
Agreement containing terms and conditions usually included in an agreement
relating to the sale of a similar property;

 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 10




--------------------------------------------------------------------------------



(v)
the Purchaser will procure that the Company will provide SdS Beverages with
transitional and shared services of the kind listed in items 2 and 3 of Schedule
2 of these heads of agreement for the consideration, and on and subject to the
terms, set out in the Merbein Agreement; and

 

(vi)
the Vendor will procure that SdS Beverages will provide the Company with
transitional and shared services of the kind listed in items 2 and 3 of Schedule
2 of these heads of agreement for the consideration, and on and subject to the
terms, set out in the Merbein Agreement; and

 

(vii)
The independent valuer referred to in clause 5.2(a)(iv) will be such person as
the Vendor and Purchaser may agree or, in default of agreement, a registered
valuer of no less than 15 years experience appointed by the President of the
Institute of Valuers.

 

 
(b)
The parties will use reasonable endeavours to negotiate the Merbein Agreement,
on the basis set out in these heads of agreement.

 

 
(c)
The agreed form of the Merbein Agreement will be annexed to the Share Sale
Agreement to be entered into at Completion.

 
5.3
HwCg Sales and Marketing Agreement

 

 
(a)
Subject to these heads of agreement, the parties agree that the HwCg, the Vendor
and Neqtar Wines will enter into a wine distribution agreement under which the
Vendor will purchase (or cause or procure HwCg to purchase) a minimum of 1.728
million litres of wine (either as bulk or bottled wine) in each of the 2009 and
2010 vintages, subject to the terms set out in that distribution agreement,
including (but without limitation) the following terms:

 

(i)
the Vendor or HwCg will purchase from Neqtar Wines the quantity of wine made in
the 2008 vintage as shown in the forecasts provided by the Vendor and on which
the Purchaser has relied;

 

(ii)
wine will be taken from the 2009-2010 vintages – whites taken and paid for by
June in the year after the vintage year and reds by December in the year
following the vintage year;

 

(iii)
the wine styles or specifications to be supplied will be similar to the styles
and specifications of the wine made in the 2008 vintage (or as otherwise agreed
between the Vendor and the Purchaser);

 

(iv)
the purchase price paid by HwCg or the Vendor for the wine will be cost
(determined on an open book basis) plus a margin of $422,000 per annum;

 

(v)
any volumes of wine to be supplied which are above the minimum will be
negotiated and agreed on annual basis;

 

(vi)
excluding any of the Vendor's existing suppliers, the Vendor will not buy any
Australian wine without first giving the Company a first right of refusal to
match the terms of the purchase; and

 

(vii)
HwCg will distribute the wine in the United Kingdom and the EU (and will not
distribute any of the wine outside the United Kingdom and the EU).

 

 
(b)
The parties will use reasonable endeavours to negotiate the HwCg Sales and
Marketing Agreement, on the basis set out in these heads of agreement.

 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 11

 

--------------------------------------------------------------------------------




 
(c)
The agreed form of the HwCg Sales and Marketing Agreement will be annexed to the
Share Sale Agreement to be entered into at Completion.

 
5.4
Wine Inventory Agreement

 

 
(a)
At Completion, the Purchaser will purchase the Inventory, excluding the Wine
Inventory, on an as is, where is basis, on reasonable terms to be agreed between
the parties.

 

 
(b)
At Completion, the Vendor will cause or procure Neqtar Wines to sell or transfer
the Wine Inventory to the Vendor, on an as is, where is basis, on terms that are
satisfactory to the Purchaser acting reasonably.

 

 
(c)
At Completion, the Vendor will enter into an agreement with Neqtar Wines (the
Wine Inventory Agreement) under which Neqtar Wines will have:

 

(i)
an obligation to draw down or buy some or all of the Wine Inventory from time to
time to meets its obligations under the Fosters Contracts and the HwCg Sales and
Marketing Agreement, at its cost price (determined on the same basis as has been
used in the Wine Inventory Cost ForecastsError! Reference source not found.);
and

 

(ii)
a right to draw down or buy some or all of the Wine Inventory at any other time,
and from time to time, for the purposes of other sales, at its cost price
(determined on the same basis as has been used in the Wine Inventory Cost
Forecasts) .

 

 
(d)
Under the Wine Inventory Agreement the Purchaser must pay for any Wine Inventory
that is drawn down by the last day of the month of in which that Wine Inventory
was drawn down. Neqtar Wines will direct that payment by the Purchaser for the
Wine Inventory is made directly to the Vendor. If Neqtar Wines has not drawn
down all of the Wine Inventory within 12 months after the Completion Date then,
on the expiration of that period, Neqtar Wines will draw down the balance of the
Wine Inventory, at its cost price.

 

(e)
Until Neqtar Wines draws down or buys any of the Wine Inventory, Neqtar Wines
will retain possession and control of the Wine Inventory and store the Wine
Inventory for the Vendor. The Vendor may grant a floating charge over the Wine
Inventory and Neqtar Wines and the Vendor’s financier will enter into such
agreements as are reasonably necessary to give effect to that security and the
rights of Neqtar Wines to draw down the Wine Inventory.

 

 
(e)
Prior to Completion, the Vendor will permit the Purchaser to inspect, sample and
test the Wine Inventory and, immediately following that inspection, the
Purchaser may reject any of the Wine Inventory that the Purchaser reasonably
believes is not of good and merchantable quality or fit for the purpose for
which it was made. Neqtar Wines will have no obligation to purchase any of the
Wine Inventory that is rejected by the Purchaser under this clause prior to
Completion.

 

 
(f)
The parties will use reasonable endeavours to negotiate the Wine Inventory
Agreement, on the basis of the terms set out in this clause 5.4.

 

 
(g)
The agreed form of the Wine Inventory Agreement will be annexed to the Share
Sale Agreement to be entered into at Completion.

 
5.5
Security Documents

 

 
(a)
Subject to these heads of agreement, the parties agree that:

 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 12

 

--------------------------------------------------------------------------------




 
(i)
with effect from Completion (or the first date on which financial assistance may
be given by the Company or Neqtar Wines, if later) the Purchaser will grant or
procure the grant of a fixed and floating charge over the Company, Neqtar Wines,
all or substantially all of the Company's assets and all or substantially all of
Neqtar Wines' assets, in favour of the Vendor to secure the payment by the
Purchaser (or its nominee) of any amount of the Purchase Price which has not
already been paid at Completion.

 

(ii)
the charge referred to in clause 5.5(a)(i) will rank immediately behind the
First Ranking Charge.

 

 
(b)
The parties will use reasonable endeavours to negotiate the Security Documents,
on the basis set out in these heads of agreement.

 

 
(c)
The agreed form of the Security Documents will be annexed to the Share Sale
Agreement to be entered into at Completion.

 
5.6
Other Terms

 
In addition to the terms set out in these heads of agreement, each of the
Transaction Documents will contain such other terms as the Purchaser, the Vendor
or their respective solicitors may reasonably require. Neither the Purchaser nor
the Vendor will have any obligation to agree to any term that is inconsistent
with these heads of agreement or any material term that is not set out in these
heads of agreement.
 
6.
Terms of share sale agreement

 
6.1
Purchase Price

 
The Purchase Price for the Shares comprises:
 

 
(a)
$24,300,000 (or such other amount as the Vendor and the Purchaser may agree if
the condition precedent in clause 3.3(f) is not satisfied)(Initial Purchase
Price) ;

 

 
(b)
$2,700,000 (Final Cash Consideration);

 

 
(c)
plus an amount equal to the debtors of each Group Company as at Completion
(excluding any bad or doubtful debts);

 

 
(d)
less an amount equal to the creditors of the Company as at Completion (excluding
any intercompany balance and financial indebtedness that is discharged at
Completion); and

 

(e)
less an amount equal to any present or future liabilities of any Group Company
as at Completion (including, but without limitation, any liabilities for tax or
employee entitlements in relation to the period prior to Completion).

 
6.2
Payment of the Purchase Price

 

 
(a)
Subject to these heads of agreement, at Completion, the Purchaser must pay to
the Vendor the Purchase Price (less the Final Cash Consideration).

 

 
(b)
Subject to these heads of agreement, the Purchaser must pay to the Vendor the
Final Cash Consideration on the Final Payment Date.

 

 
(c)
The Purchaser will pay the Purchase Price by bank cheque or telegraphic transfer
to an account nominated by the Vendor or otherwise in cleared funds.

 

 
(d)
The Purchaser may set-off any amount due and payable by the Vendor or HwCg or
any related body corporate (as defined in the Corporations Act) of the Vendor or
HwCg to the Purchaser against any payment mentioned in clauses 6.2(a) or (b).

 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 13

 

--------------------------------------------------------------------------------




 
(e)
If any claim for breach of Warranty is not fully and finally resolved as at the
Final Repayment Date, the Purchaser may withhold from the payment of the Final
Payment Date such amount as is reasonably necessary on account of that claim,
pending final resolution of the claim.

 
6.3
Pre-Completion Estimate

 
Not less than 5 Business Days prior to Completion, the Vendor and the Purchaser
must agree on an estimate of the amounts mentioned in clauses 6.1(c), (d) and
(e) and the amount payable by the Purchaser at Completion, on account of the
Purchase Price, will be based on those estimates. The Share Sale Agreement will
contain a mechanism to resolve any dispute between the parties in relation to
the estimates.
 
6.4
Post-Completion Adjustments

 
As soon as is practicable after Completion, the Vendor and the Purchaser must
determine the actual amounts mentioned in clauses 6.1(c), (d) and (e) and make
whatever adjustments are necessary on account of the Purchase Price payable as
at Completion. The Share Sale Agreement will contain a mechanism to resolve any
dispute between the parties in relation to the determination of the actual
amounts.
 
6.5
Intercompany Balances and Financial Indebtedness

 
The Vendor must ensure that, at or prior to Completion, all of the financial
indebtedness of each Group Company is repaid or discharged so that, at
Completion, no Group Company has any liability for any financial indebtedness.
 
The Vendor must also ensure that, at or prior to Completion, all of the
intercompany balances between each Group Company and the Vendor (or any related
body corporate of the Vendor) are repaid or discharged so that, at Completion,
no Group Company has any liability to the Vendor (or any related body corporate
of the Vendor) and neither the Vendor, nor related body corporate of the Vendor,
has any liability to any Group Company other than under the Transaction
Documents.
 
6.6
Warranties

 

 
(a)
Subject to the limitations set out in Schedule 4, the Vendor represents and
warrants that, subject to the Disclosure Letter, the warranties set out in
Schedule 3 are true and correct as at the date of these heads of agreement.

 

 
(b)
The Vendor will provide warranties of the type usually provided on the sale of
shares in a company conducting a business of a similar nature to the Business,
which will be in substantially the same form as those contained in Schedule 3,
together with such other warranties as the Purchaser or its solicitors may
reasonably require.

 

 
(c)
The warranties will be qualified by the limitations of the type usually included
in a share sale agreement in relation to the sale of a shares in a company
conducting a business of a similar nature to the Business, which will be in
substantially the same form as those contained in Schedule 4.

 
6.7
Obligations before Completion

 
The Vendor must ensure that, in the period prior to Completion, no Group Company
does, or agrees to do any of the following, without the prior written consent of
the Purchaser:
 

 
(a)
carry on business other than in the ordinary and usual course;

 

 
(b)
incurs, or commits to, any capital expenditure, or series of capital
expenditures, in excess of $250,000 in aggregate;

 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 14

 

--------------------------------------------------------------------------------




 
(c)
dispose of, create an Encumbrance over, or declare itself trustee of any asset
(other than for the sale of trading inventories in the ordinary and usual course
of business);

 

 
(d)
allot or issue any share or loan capital or securities or other rights
convertible into share or loan capital;

 

 
(e)
declare or pay any dividend or make any other distribution of profits, reduce
its capital, buy-back any shares or repay any shareholders’ loan;

 

 
(f)
change the terms of employment of any employee or engage any new employee; or

 

 
(g)
make any alteration to its constitution.

 
6.8
 Trade marks

 
Prior to Completion, HwCg will transfer or sell to Neqtar Wines all right, title
and claim in and to the trade mark for the Barramundi brand (and all goodwill
associated with the Barramundi brand) in all jurisdictions other than the United
Kingdom and the EU, on terms and conditions that are satisfactory to the
Purchaser and the Vendor in their absolute discretion. HwCg will retain
ownership of the Barramundi trade mark and the goodwill associated with that
trade mark under the laws of the United Kingdom and the EU.
 
7.
Timetable

 
The parties must endeavour to meet the following timetable:
 
Event / deliverable
 
Date
     
Negotiation of Share Sale Agreement finalised
 
No later than 5 weeks from the date of execution of these heads of agreement.
     
Negotiation of Wine Inventory Agreement finalised
 
No later than 5 weeks from the date of execution of these heads of agreement.
     
Negotiation of Merbein Agreement finalised
 
No later than 5 weeks from the date of execution of these heads of agreement.
     
Negotiation of the HwCg Sales and Marketing Agreement finalised
 
No later than 5 weeks from the date of execution of these heads of agreement.
     
Negotiation of the Security Documents finalised
 
No later than 5 weeks from the date of execution of these heads of agreement.
     
Execution of Share Sale Agreement
 
No later than 5 weeks from the date of execution of these heads of agreement.
     
Completion
 
No later than 10 Business Days from the date of execution of the Transaction
Documents or, if later, the date on which all of the conditions precedent have
been satisfied or waived.

 
8.
Due diligence

 
8.1
Access to materials

 
The Purchaser will continue to have access to the Data Room Material until
Completion. In addition, with effect from the date of these heads of agreement,
the Vendor must:
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 15

 

--------------------------------------------------------------------------------




 
(a)
provide the Purchaser and its advisers and authorised representatives with
reasonable access to all books and records and assets of and under the control
of any Group Company and to the Real Properties to enable the Purchaser, as is
reasonably necessary to:

 
(i)  conduct due diligence investigations in respect of the Business and the
Group Companies;
 
(ii)  investigate the accuracy of the Warranties; and
 
(iii)  become familiar with the Business and the affairs of the Group Companies;
 

 
(b)
must provide the Purchaser and its advisers and authorised representatives with
all information and explanations that they might reasonably request in relation
to the books and records referred to in clause 8.1(a) or the affairs of any
Group Company; and

 

 
(c)
will ensure that the relevant responsible officers and employees and auditors of
each Group Company are available at all reasonable times for the purposes of
this clause 8.

 

8.2
Copies of materials 

 
The Purchaser and its advisers and authorised representatives may take copies
from the books and records referred to in clause 8.1(a). The Purchaser must:
 

 
(a)
ensure that any access under this clause 8 is exercised and conducted so as to
avoid unreasonable disruption to the conduct of the Business and the activities
and operations of the Group Companies and their employees; and

 

 
(b)
only consult with officers, employees and auditors of a Group Company where the
Vendor has given its prior consent to do so (which consent will not be
unreasonably withheld or delayed).

 
9.
Termination

 

 
(a)
Each party must use all reasonable endeavours within its own capacity to ensure
that each Transaction Document is agreed and executed no later than the Sunset
Date

 

 
(b)
Each party will have the right to terminate these heads of agreement, by notice
given to the other party in the event that:

 

(i)
the other party does not comply with is obligations under these heads of
agreement; or

 

(ii)
any one or more of the Transaction Documents has not been agreed and executed by
the Sunset Date.

 

 
(c)
The Purchaser will have the right to terminate these heads of agreement in the
event that:

 

(i)
the Vendor or any Group Company becomes an externally administered body
corporate (as defined under the Corporations Act);

 

(ii)
any of the representations or warranties set out in Schedule 3 is or becomes
untrue, or is or becomes misleading, in any respect prior to Completion;

 

(iii)
any material asset of any Group Company is destroyed, lost or rendered unusuable
(whether or not the asset is insured); or

 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 16

 

--------------------------------------------------------------------------------




(iv)
the Purchaser becomes aware of any material matter that is relevant to the
Acquisition or to the affairs of any Group Company that is not satisfactory to
the Purchaser acting reasonably.

 

(d)
If these heads of agreement are terminated under this clause 9 then no party
will have any cause of action under or in relation to this heads of agreement
against the other party for any loss or damage unless such cause of action
accrued prior to that time or relates to a provision of this heads of agreement
which is expressed to survive termination.

 
10.
Confidentiality and announcements

 
10.1
Terms and subject matter of heads of agreement

 
Until execution of the Transaction Documents, each party must keep strictly
confidential:
 

 
(a)
the existence, terms and subject matter of these heads of agreement; and

 

 
(b)
any information (in whatever form) disclosed to that party in the course of the
parties' discussions and negotiations (including the due diligence process) in
relation to the proposed acquisition of the Shares by the Purchaser,

 
and subject to clause 10.3, no party will disclose any such information except:
 

 
(c)
with the written consent of the other party;

 

 
(d)
if the information disclosed was otherwise publicly available other than where
the information is publicly available as a result of a breach of this clause
10.1;

 

 
(e)
as required by law or any regulatory authority (including the listing rules of
any stock exchange);

 

 
(f)
to its professional advisers and employees on a need to know and continuing
confidential basis; or

 

 
(g)
where disclosure is reasonably necessary for the performance of these heads of
agreement (and, in particular, but without limitation, the Purchaser may
disclose any such information to any person whom it approaches for any debt or
equity finance in order to fund the Acquisition).

 
10.2
Return of confidential information

 
Until execution of the Transaction Documents, the Vendor and the Purchaser each
agree to return to the other, or at the option of the other, to destroy, any
confidential material of that other party, immediately on demand. No party will
make any demand unreasonably while the parties are still advancing negotiations.
 
10.3
Public Announcements

 

 
(a)
Until execution of the Transaction Documents and subject to paragraph 10.3(b),
the Purchaser agrees that it will not make any public announcements in respect
of these heads of agreement or their subject matter, unless that announcement
has been agreed in advance in writing by the Vendor (which agreement the Vendor
may not unreasonably withhold or delay).

 

 
(b)
The Purchaser may make any disclosures in relation to this heads of agreement or
its subject matter as is necessary to its advisers and to comply with any
applicable law or requirement of any regulatory body (including, but without
limitation, the rules of any stock exchange).

 
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 17




--------------------------------------------------------------------------------


 
10.4
Termination

 
This clause will survive termination (for whatever reason) of these heads of
agreement.

 
11.
Further action

 
Each party must use all reasonable efforts to do all things necessary or
desirable to give full effect to these heads of agreement.
 
12.
Dispute resolution

 

 
(a)
If a dispute arises out of these heads of agreement (Dispute), a party must
comply with this clause 12 before starting arbitration or court proceedings
(except proceedings for interlocutory relief).

 

 
(b)
A party claiming a Dispute has arisen must give the other parties to the Dispute
notice setting out details of the Dispute (Dispute Notice).

 

 
(c)
During the 14 days after a Dispute Notice is given (or longer period if the
parties to the Dispute agree in writing), each party to the Dispute must use its
reasonable efforts to resolve the Dispute. If the parties cannot resolve the
Dispute within that period, they must refer the Dispute to a mediator if one of
them requests.

 

 
(d)
If the parties to the Dispute cannot agree on a mediator within seven days after
a request under clause 12(c), the chairman of LEADR or the chairman's nominee
will appoint a mediator.

 

 
(e)
The role of a mediator is to assist in negotiating a resolution of the Dispute.
A mediator may not make a binding decision on a party to the Dispute except if
the party agrees in writing.

 

 
(f)
Any information or documents disclosed by a party under this clause 12:

 
(i)  must be kept confidential; and
 
(ii)  may only be used to attempt to resolve the Dispute.
 

 
(g)
Each party to a Dispute must pay its own costs of complying with this clause 12.
The parties to the Dispute must equally pay the costs of any mediator.

 

 
(h)
A party to a Dispute may terminate the dispute resolution process by giving
notice to each other after it has complied with clauses 12(a) to 12(c). Clauses
12(f) and 12(g) survive termination of the dispute resolution process.

 

 
(i)
If a party to a Dispute breaches clauses 12(a) to 12(h), the other parties to
the Dispute do not have to comply with those clauses in relation to the Dispute.

 
13.
GST

 

 
(a)
Unless expressly included, the consideration for any supply under or in
connection with these heads of agreement does not include GST.

 

 
(b)
To the extent that any supply made by a party to another party (Recipient) under
or in connection with these heads of agreement is a taxable supply, the
Recipient must pay, in addition to the consideration to be provided under these
heads of agreement for that supply (unless it expressly includes GST) an amount
equal to the amount of that consideration (or its GST exclusive market value)
multiplied by the rate at which GST is imposed in respect of the supply.

 
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 18

 

--------------------------------------------------------------------------------




 
(c)
The amount of GST payable in accordance with clause 13(b) above, will be paid at
the same time and in the same manner as the consideration otherwise payable for
the supply is provided.

 

 
(d)
Any reference in this clause 13 to a term defined or used in A New Tax System
(Goods and Services Tax) Act 1999 is, unless the context indicates otherwise, a
reference to that term as defined or used in that Act.

 
14.
Governing law and jurisdiction

 
These heads of agreement are governed by the laws of Victoria, Australia and
each party irrevocably and unconditionally submits to the non-exclusive
jurisdiction of the courts of Victoria, Australia.
 
15.
Counterparts

 
These heads of agreement may be executed in any number of counterparts.
 
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 19




--------------------------------------------------------------------------------


 
Schedule 1 – Transfer Assets

--------------------------------------------------------------------------------

 
Asset
 
Brand
 
Specifications
 
Description
Inclined Drainer
 
Miller
 
 
ID800
 
 
Pneumatically operated gate, 30tph capacity
 
Rotary Screen [x 2]
 
A & G
 
     
180cm full stainless steel
 
Presses [x2]
 
 
Marzola
 
 
PDP100
 
 
Screw presses
Centrifuge
 
 
Westfalia
 
 
SC150
 
 
Centrifuge & associated controls
 
Strainer
 
 
Westfalia
     
Seed strainer for centrifuge (Strainer & stand)
Compressor
 
 
Ingersoll Rand
 
 
SSR MM50
 
 
Air compressor plus controls
 
Bag Press
 
 
Miller
 
     
40 tonne bag press
Dosing Pump
 
         
Dosing pump (enzyme)
Open Top Tank [x 2]
         
500 ltrs
 
Top Agitator Tanks [x 2]
 
         
5000ltrs
 
CIP Tank
 
 
Miller
 
     
Miller Press CIP Tank
 
Tube-n-Tube
 
 
Teralda
     
1 x 4" Tube-n-Tube (must chiller)
 

 
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 20

 

--------------------------------------------------------------------------------


 
Schedule 2 - Merbein Facilities 

--------------------------------------------------------------------------------

 
[This schedule is subject to discussion between David Stevenson and Neil
MacKenzie]
 
1.
Merbein Facility 

 
The Merbein Facility is the facility located at [insert]
 
2.
Transitional Services

 
The transitional services to be provided by Neqtar Australia Pty Ltd (or SdS
Beverages) for a period to be agreed between the parties, including the
following:
 

 
(a)
Administration Services such as:

 

(i)
all payroll and related functions are provided on CBA Payroll software. Current
payroll procedures to remain the same, with pay being processed on a weekly
basis after receipt of timesheets from the Receptionist/Administration Assistant
at Neqtar Wines, as per current practice; and

 

(ii)
superannuation services, including payroll tax which is to continue to be
processed as per statutory requirements; and

 

(iii)
reporting services to be provided at month end;

 

 
(b)
Information Technology Services including the continuation of the TSM software
during the transition period and other necessary IT related services;

 

 
(c)
Accounts Payable and Receivable services to be provided by Neqtar Australia
Accounts staff on a daily basis on TSM;

 

 
(d)
Credit Control services to be co-ordinated by the Neqtar Australia
Commercial/Administration Manager as per current practice with monthly reports
provided as to the state of debtor’s accounts, and any payment plan which may be
in place; and

 

 
(e)
Purchasing Services to be provided by the Purchasing Manager for the purchase of
all necessary products as per current practice.

 
3.
Share Services

 

 
(a)
Shared Facility (Glycol) - Facilities will be shared from SdS location with
access for the paste and base plants; and

 

 
(b)
Shared Facility -Waste Water - Facilities will be shared from SdS location with
access for the paste and base plants

 
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 21




--------------------------------------------------------------------------------


 
Schedule 3– Warranties 

--------------------------------------------------------------------------------

 
Warranty 1 - Defined terms
 
Terms defined in the heads of agreement have the same meaning for the purposes
of these Warranties. In these Warranties:
 
Environment means the physical factors of the surrounds of human beings
including the land, waters, atmosphere, climate, sound, odours, place, the
biological factors of animal and plant and the social factors of aesthetics.
 
Environmental Law means a law regulating or otherwise relating to the
Environment including, without limitation, land use, planning, pollution of the
atmosphere, water or land waste, the storage and handling of chemicals,
Hazardous Substances, or any other aspect of the protection of the Environment.
 
Funds means AMP SUPERLEADER, AMP FLEXIBLE L/TIME, AustralianSuper, ASGARD
ELEMENTS, AXA RETIREMENT PLAN, ANZ SUPER ADVANTAGE, BENDIGO SUPER PLAN, BIRCH
SUPER FUND, BT RETIREMENT SELECT, CBUS SUPERANNUATION, COLONIAL FIRST STATE,
Colonial FirstChoice, COMMONWEALTH SELECT, FIRST SUPER – SBS, HOSTPLUS, LUCRF
SUPER, MACQUARIE SUPER, MLC MASTERKEY SUPER, MTAA SUPER 504132, PLUM
SUPERANNUATION, RACV SUPERANNUATION, REST SUPERANNUATION, STATEWIDE SUPER,
TELSTRA SUPER, VICSUPER and WESTPAC LIFE.
 
Hazardous Substance means any substance which is, or may be hazardous, toxic,
dangerous or polluting or which is regulated by any Environmental Law.
 
Intellectual Property Rights means all intellectual property and proprietary
rights (whether registered or unregistered) including:
 

(a)
business names;

 

(b)
trade or service marks;

 

(c)
any right to have information (including Confidential Information) kept
confidential; and

 

(d)
patents, patent applications, drawings, discoveries, inventions, improvements,
trade secrets, technical data, formulae, computer programs, data bases,
know-how, logos, designs, design rights, copyright and similar industrial or
intellectual property rights.

 
Superannuation Commitment means any obligation, liability or duty to make any
payment to any person in respect of any superannuation or retirement benefits or
pensions that are or may be provided to any present or former Employees of
Neqtar Wines or their respective dependants.
 
Warranty 2 – Vendor and Group Companies
 
2.1
The Vendor has full authority and all necessary consents to enter into and
perform these heads of agreement, the Share Sale Agreement and each of the other
Transaction Documents.

 
2.2
Neither these heads of agreement, nor the sale of the Shares under the Share
Sale Agreement, nor the performance of any of the Transaction Documents, will:

 

 
(a)
impose any encumbrance on the Vendor or any Group Company; or

 

 
(b)
put the Vendor or any Group Company in breach of any obligation or agreement by
which it is bound.

 
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 22




--------------------------------------------------------------------------------


 
2.3
No:

 

 
(a)
meeting has been convened, resolution proposed, petition presented or order made
for the winding up of the Vendor;

 

 
(b)
administrator, receiver, receiver and manager, provisional liquidator,
liquidator or other officer of the Court has been appointed in relation to the
Vendor or any assets of the Vendor; or

 

 
(c)
mortgagee has taken, attempted or indicated an intention to exercise its rights
under any security of which the Vendor is the mortgagor or chargor.

 
Warranty 3 – The Group Companies
 
No:
 

 
(a)
meeting has been convened, resolution proposed, petition presented or order made
for the winding up of any Group Company;

 

 
(b)
administrator, receiver, receiver and manager, provisional liquidator,
liquidator or other officer of the Court has been appointed in relation to any
Group Company or any asset of any Group Company; or

 

 
(c)
mortgagee has taken, attempted or indicated an intention to exercise its rights
under any security of which any Group Company is the mortgagor or chargor.

 
Warranty 4 - Share capital
 
4.1
The share capital of each Group Company as disclosed to the Purchaser (and to be
set out in the Share Sale Agreement):

 

 
(a)
comprises the entire share capital of that Group Company; and

 

 
(b)
is fully paid.

 
4.2
The Vendor:

 

 
(a)
is the sole registered and beneficial owner of all the Shares;

 

 
(b)
has complete power and right to sell all the Shares to the Purchaser; and

 

 
(c)
as at Completion, none of the Shares will be subject to any Encumbrance.

 
4.3
The Company is the sole registered and beneficial owner of all the shares in the
capital of Neqtar Wines and, as at Completion, none of those shares will be
subject to any Encumbrance.

 
4.4
The Company does not own any other shares or securities in or of any body
corporate and does not carry on any business or have any liabilities. Neqtar
Wines does not own any shares or securities in or of any body corporate and does
not carry on any business (other than the Business) or have any liabilities
(other than those arising from the Business).

 
4.5
There is no option, right to acquire or encumbrance over or affecting the
Shares, or the shares in the capital of Neqtar Wines, or any of them.

 

4.5
No Group Company has issued any other securities.

 
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 23

 

--------------------------------------------------------------------------------


 
Warranty 5 - Accounts
 
5.1
The unaudited management accounts of each Group Company as at 31 August 2008:

 

 
(a)
were prepared in accordance with applicable laws and generally accepted
accounting principles in Australia; and

 

 
(b)
give a true and fair view of the financial position and affairs of that Group
Company and the Business as at 31 August 2008.

 
5.2
Since 31 August 2008:

 

 
(a)
each Group Company has carried on the Business in the ordinary and usual course;

 

 
(b)
no contracts or commitments differing from those ordinarily made in the conduct
of the Business have been entered into or incurred; and

 

 
(c)
there has been no material adverse change in the assets, liabilities, financial
position or the profitability of the Group.

 
5.3
No person has given a guarantee or indemnity or is otherwise a surety in respect
of any Group Company or its Business.

 
5.4
As at Completion, each Group Company will be the sole legal and beneficial owner
of all of its assets. Those assets are in the possession or under the control of
the relevant Group Company. There are no other material assets used in the
Business or necessary to carry on the Business as a going concern in the same
manner as the Business has been conducted prior to Completion.

 
5.5
As at Completion, the Wine Inventory will contain sufficient wine, of sufficient
quality, to satisfy the requirements of the Fosters Contracts. As far as the
Vendor is aware, the Wine Inventory is generally of good and merchantable
quality and is generally fit for the purpose of the sales contemplated within
the Wine Inventory Cost Forecast.

 

5.5
As at Completion, no Group Company will have any liability for any financial
indebtedness and none of the assets of any Group Company will be subject to any
Encumbrance that secures any financial indebtedness.

 
Warranty 6 - Records
 
As far as the Vendor is aware, the records of each Group Company:
 

 
(a)
have been fully, properly and accurately kept and completed; and

 

 
(b)
do not contain material inaccuracies or discrepancies of any kind.

 
Warranty 7 - Business contracts
 
7.1
As far as the Vendor is aware, there are no agreements, arrangements or
understandings affecting any Group Company or the carrying on of the Business
that:

 

 
(a)
are material to the operation of the Business and have not been disclosed in
writing to the Purchaser;

 

 
(b)
are outside the ordinary and proper course of business of the Business or
otherwise contain any unusual, abnormal or onerous provision;

 

 
(c)
are incapable of being fulfilled or performed on time without undue or unusual
expenditure of money or effort; or

 
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 24

 

--------------------------------------------------------------------------------




 
(d)
entitle the other party to terminate the agreement, or impose terms less
favourable to the Business, by reason of a sale of the Shares or the performance
of any of the Transaction Documents.

 
7.2
With respect to each contract which is material to the Business, the Vendor is
not aware:

 

 
(a)
of any party to the contract being in default; or

 

 
(b)
of any grounds for rescission or avoidance or repudiation of that contract.

 
Warranty 8 - Employees
 
As far as the Vendor is aware, each Group Company has complied in all material
respects with all obligations arising under law, equity or statute, award,
enterprise agreement or other instrument made or approved under any law with
respect to employment of its employees.
 
Warranty 9 – Superannuation
 
9.1
No Group Company has any Superannuation Commitments beyond those imposed by law
or as disclosed in the Disclosure Letter.

 
9.2
With respect to each Fund, there are no outstanding or unpaid contributions by
any Group Company other than as disclosed in the Disclosure Letter.

 
Warranty 10 - Litigation
 
10.1
There is:

 

 
(a)
no material Claim threatened or pending against any Group Company; or

 

 
(b)
as far as the Vendor is aware, no material fact, matter or circumstance likely
to give rise to any Claim or Liability against any Group Company.

 
10.2
There are no material unsatisfied or outstanding judgments, orders or awards
affecting any Group Company.

 
10.3
No Group Company is currently involved as a defendant in any material legal
proceedings other than as set out in the Disclosure Letter. No Group Company is
currently involved as a plaintiff or third party in any material legal
proceedings other than as disclosed to the Purchaser in the Disclosure Letter.

 
10.4
To the knowledge of Vendor, any wine or other products sold by any Group Company
was, and any services provided by any Group Company were, when sold or provided,
materially complied with or satisfied the requirements of all relevant laws .

 
Warranty 11- Tax 
 
11.1
In Warranty 11:

 
Consolidated Group has the meaning given to it Part 3-90 of the 1997 Tax Act
 
Group Liabilities has the meaning given to it in section 721-10 of the 1997 Tax
Act that was not paid or otherwise discharged in full by the time the liability
became due and payable.
 
Head Company has the meaning given to it section 703-15 of the 1997 Tax Act. 
 
Ruling means any ruling, determination, arrangement, clearance, consent or
advice issued by, or negotiated with, any Tax Authority in respect of any Tax or
Tax Law.
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 25




--------------------------------------------------------------------------------



Tax Authority means any government, semi-government, administrative, municipal,
statutory, fiscal or judicial body, department, commission, authority, tribunal,
agency, entity or person responsible for the collection of any Tax or
administration of any Tax Law.
 
Tax Law means any law in relation to any Tax.
 
Vendor Consolidated Group means the Consolidated Group of which the Company is
part before Completion.
 
General warranties
 
11.2
Each Group Company or the Head Company has complied with all obligations imposed
on the Group Company or the Head Company in respect of the activities of the
Group Company by any Tax Law.

 
11.3
Each Group Company has paid, or the Accounts fully provide for, all Tax which
the Group Company is or may become liable to pay in respect of the period up to
and including the Accounts Date (including any period that ended prior to the
Consolidation Date).

 
11.4
Each Group Company is not and will not become liable to pay any Group
Liabilities which the Head Company is or will become liable to pay in respect of
the period from the Consolidation Date up to and including the Completion Date,
or in respect of the activities of any other member of the Vendor Consolidated
Group.

 
11.5
Each Group Company or the Head Company has filed, lodged or submitted all Tax
returns and information regarding Tax and Tax matters in respect of the
activities of the Group Company as and when required by Tax Law or requested by
any Tax Authority.

 
11.6
Each Group Company or the Head Company has maintained sufficient and accurate
records and all other information required to support all Tax returns and
information which has been or may be filed, lodged or submitted to any Tax
Authority or is required to be kept under any Tax Law in respect of the
activities of the Head Company.

 
11.7
Each Group Company or the Head Company has complied with all of its obligations
under any law requiring the deduction or withholding of Tax from amounts paid by
the Group Company or the Head Company in respect of the activities of the Group
Company, whether on its own behalf or as agents, and has properly accounted for
any Tax so deducted or withheld to any Tax Authority (other than amounts which
have yet to become payable);

 
11.8
Each Group Company has complied with all obligations to register for the
purposes of any Tax Law.

 
11.9
Each Group Company has complied with all obligations imposed under Tax Law in
relation to the quotation of tax file numbers by employees of the Group Company,
including the guidelines under applicable Privacy Law and have not committed an
offence in relation to the collection, recording, use or disclosure of tax file
numbers.

 
11.10
After the Accounts Date, the only Tax liabilities of each Group Company that has
have arisen or may arise on or before the Completion Date are, or will be,
liabilities arising out of the normal business and trading activities of the
Group Company.

 
11.11
Each Group Company is registered for GST under the A New Tax System (Goods and
Services Tax) Act 1999 (Cth).

 
Consolidation
 
11.12
There are no Group Liabilities.

 
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 26

 

--------------------------------------------------------------------------------



11.13
There are no Liabilities of a Group Company relating to a Group Liability of the
Vendor Consolidated Group that arises under any funding agreement.

 
11.14
Each Group Company is a member of the Vendor Consolidated Group from 1 July
2006.

 
11.15
As at the Completion Date, all things necessary to allow the Company to leave
the Vendor Consolidated Group clear of any Group Liabilities to the extent
permitted by sections 721-30 and 721-35 of the Income Tax Assessment Act 1997
(Cth) have been done and the Head Company has provided written confirmation of
this.

 
11.16
The Head Company has not made any elections or choices in calculating the tax
cost setting amount of assets of the Company which may impact on the Purchaser's
right to reset the tax cost setting amount of these assets or claim capital
allowances or other deductions in relation to those assets.

 
Warranty 12- Intellectual property
 
12.1
As far as the Vendor is aware, each Group Company's use of the Intellectual
Property Rights does not infringe, breach an obligation of confidence or
wrongfully use any confidential information, trade secrets, copyright, letters
patent, trade marks, service marks, trade names, designs, business names or
other similar industrial, commercial or intellectual property rights of any
corporation or person.

 
12.2
No Claims have been asserted challenging any Group Company's use of the
Intellectual Property Rights.

 
12.3
No Group Company has licensed, assigned, authorised or permitted any person or
corporation to use the Intellectual Property Rights.

 
12.4
The Purchaser has been given a complete and accurate list of:

 

 
(a)
all material registered and unregistered trade marks; and

 

 
(b)
all material applications for trade marks,

 
owned or used by any Group Company.
 
12.5 Each Group Company owns or has valid licences to use all of the software
that has been or is used in or for the purposes of its business in the period
prior to Completion.
 
Warranty 13 - Insurance
 
13.1
Each Group Company's insurances will be current until Completion.

 
13.2
There are no outstanding material Claims made by any Group Company.

 
13.3
No Group Company has received any notice from an insurer affecting its
insurances.

 
Warranty 14 - Properties 
 
General
 
14.1
The particulars of the Properties, as disclosed to the Purchaser (and to be set
out in the Share Sale Agreement) are true and complete in all respects.

 
14.2
The Properties are the only land and buildings used or occupied by the Group
Companies.

 
14.3
The Group Companies have right of quiet enjoyment of each of the Properties.

 
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 27

 

--------------------------------------------------------------------------------



14.4
No notices have been received by a Group Company and there is no order,
declaration, report, recommendation or approved proposal of a public authority
or government department which would materially affect the use of any of the
Properties.

 
Freehold Properties
 
14.5
In relation to those Properties which are owned by any Group Company (Freehold
Properties):

 

 
(a)
a Group Company is the registered holder and beneficial owner of the Freehold
Properties;

 

 
(b)
all rates, taxes and levies (including land tax) applicable to the Freehold
Properties have been paid; and

 

 
(c)
no Group Company has sold, agreed to sell, granted any option to sell, lease or
sublease or agreed to lease or sublease any of the Freehold Properties.

 
Leasehold Properties
 
14.6
In relation to the Properties which are leased by any Group Company (Leasehold
Properties):

 

 
(a)
there are no subsisting material breaches of the leases of the Leasehold
Properties (Property Leases); and

 

 
(b)
no Group Company has received any notice of any breach of the Property Leases.

 
14.7
The Property Leases:

 

 
(a)
are valid and subsisting; and

 

 
(b)
have not been amended or modified.

 
Warranty 15 - Environment
 
The Properties are:
 

 
(a)
not subject to any order or notice issued under any Environmental Law; and

 

 
(b)
not the subject of any charge in favour of any relevant environmental protection
authority as security for the clean-up or other costs under any relevant
Environmental Law.

 
Warranty 16 - Compliance with statutory requirements
 
16.1
As far as the Vendor is aware:

 

 
(a)
the Group holds all statutory licences, consents, approvals and authorisations
necessary for carrying on the Business and the use of the Property;

 

 
(b)
each Group Company has complied with the terms of those licences, consents,
approvals and authorisations; and

 

 
(c)
there are no facts which could prejudice renewal or lead to revocation or
variation in any material respect of those licences, consents, approvals and
authorisations.

 
16.2
There are no outstanding notices or orders affecting a Group Company or the
Business and the Vendor is not aware of any circumstance which may result in the
imposition of any such notice or order.

 
Warranty 17- Information and Due Diligence Material
 
17.1
As far as the Vendor is aware, all of the information in the Due Diligence
Material is accurate and complete in all material respects and is not misleading
in any material respect.

 
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 28

 

--------------------------------------------------------------------------------



17.2
As far as the Vendor is aware, there have been no material omissions in the Due
Diligence Material.

 
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 29

 

--------------------------------------------------------------------------------



Schedule 4 – Limitations

--------------------------------------------------------------------------------

 
1.
Qualifications

 

 
(a)
The Warranties are given subject to and qualified by, and the Purchaser is not
entitled to claim that any fact, matter or circumstance causes any of the
Warranties to be breached if and to the extent, but only to the extent, that the
fact, matter or circumstance has been fully and fairly disclosed in the
Disclosure Letter.

 

 
(b)
The Warranties are subject to and qualified by the Due Diligence Material, and
the Purchaser is not entitled to claim that any fact, matter or circumstance
causes any of the Warranties to be breached if and to the extent, but only to
the extent, that the fact, matter or circumstance has been fully and fairly
disclosed in the Due Diligence Material.

 

 
(c)
The Warranties are subject to and qualified by Public Searches and the Purchaser
is not entitled to claim that any fact, matter or circumstance causes any of
those Warranties to be breached if and to the extent, but only to the extent,
that the fact, matter or circumstance has been fully and fairly disclosed to the
Purchaser as a result of the usual searches undertaken in relation to the Vendor
or any Group Company on public registers maintained by any of IP Australia, the
High Court of Australia, the Victoria Registry of the Federal Court, the Supreme
Court of Victoria, the Victoria Land Titles Office and ASIC (or, where the
Purchaser has not undertaken any of those searches prior to the date of these
heads of agreement, which would have been fully and fairly disclosed to the
Purchaser had the Purchaser undertaken those searches 5 Business Days prior to
the date of these heads of agreement).

 

 
(d)
Where any Warranty is qualified by the words as far as the Vendor is aware this
means as far as the Vendor is aware after having examined and checked the
relevant books and records of each Group Company and made all proper and
reasonable enquiries of David Stevenson, David Wells, Christopher Howes and Jim
Furze.

 
2.
Acknowledgments

 

 
(a)
Subject to paragraph (b), the Purchaser acknowledges and agrees with the Vendor
that:

 

(i)
it has had the opportunity to, and has, conducted due diligence investigations
in relation to the Group Companies and the Business before the date of this
agreement and has had the opportunity to raise such enquiries as it considered
necessary with the Vendor in relation to the Group Companies and the Business;

 

(ii)
the Warranties are the only warranties that the Purchaser requires, and on which
the Purchaser has relied, in entering into this agreement;

 

(iii)
for the avoidance of doubt, no warranty or representation, expressed or implied,
is given in relation to any information or expression of intention or
expectation nor any forecast, budget or projection contained or referred to in
the Due Diligence Material; and

 

(iv)
to the extent permitted by law, all other warranties, representations and
undertakings (whether express or implied and whether oral or in writing) made or
given by any entity which is a Group Company or their respective employees,
customers, agents or representatives are expressly excluded.

 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 30




--------------------------------------------------------------------------------


(b)
The Vendor acknowledges that, as at the date of these heads of agreement, the
Purchaser had not undertaken any legal due diligence in relation to the Vendor,
any Group Company or the Business and the Purchaser’s lawyers have not reviewed
any of the Due Diligence Material and the Purchaser has not been provided with a
complete and uncensored copy of the Fosters Contract and the Purchaser’s lawyers
have not reviewed the Fosters Contract.

 
3.
No reliance

 

 
(a)
Subject to paragraph 2(b) above, the Purchaser acknowledges, and represents and
warrants to the Vendor, that:

 

(i)
at no time has: 

 

 
(A)
the Vendor or any person on its behalf made or given; or

 

 
(B)
the Purchaser relied on,

 
any representation, warranty, promise or undertaking in respect of the future
financial performance or prospects of the Group or otherwise (including in
connection with any financial analysis or modelling conducted by the Purchaser
or any of their representatives or advisers) except those expressly set out in
this agreement (including in the Warranties);
 

(ii)
no representations, warranties, promises, undertakings, statements or conduct:

 

 
(A)
have induced or influenced the Purchaser to enter into, or agree to any terms or
conditions of, this agreement;

 

 
(B)
have been relied on in any way as being accurate by the Purchaser;

 

 
(C)
have been warranted to the Purchaser as being true; or

 

 
(D)
have been taken into account by the Purchaser as being important to its decision
to enter into, or agree to any or all of the terms of, this agreement,

 
except, in the case of the Purchaser, those expressly set out in this agreement
(including in the Warranties);
 

(iii)
it has entered into this agreement after satisfactory inspection and
investigation of the affairs of the Group, including a reasonable review of all
the Due Diligence Material, the Disclosure Letter and the information referred
to in paragraph 1(c); and

 

(iv)
it has made, and it relies upon, its own reasonable searches, enquiries and
evaluations in respect of the Business (including in connection with any
financial analysis or modelling conducted by the Purchaser or any of their
representatives or advisers), except to the extent expressly set out in this
agreement (including in the Warranties).

 

 
(b)
The parties acknowledge that the Vendor is not under any obligation to provide
the Purchaser or its advisers with any information (including financial
information) on the future performance or prospects of the Group. If the
Purchaser has received opinions, estimates, projections, business plans, budget
information or forecasts in connection with the Group (including in connection
with any financial analysis or modelling conducted by the Purchaser or any of
their representatives or advisers), the Purchaser acknowledges and agrees that:

 
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 31

 

--------------------------------------------------------------------------------




(i)
there are uncertainties inherent in attempting to make these opinions,
estimates, projections, business plans, budgets and forecasts and the Purchaser
is familiar with these uncertainties;

 

(ii)
the Purchaser is taking full responsibility for making its own evaluation of the
adequacy and accuracy of all opinions, estimates, projections, business plans,
budgets and forecasts furnished to it; and

 

(iii)
the Vendor is not liable under any Claim arising out of or relating to any
opinions, estimates, projections, business plans, budgets or forecasts in
connection with the Group.

 

 
(c)
The Vendor acknowledges that the Purchaser’s rights under or in relation to the
Warranties are not affected by any enquiry or investigation that the Purchaser
has made, or should have made, or could have made, in relation to the Vendor,
any Group Company or the Business.

 

 
(d)
The Vendor will indemnify the Purchaser against any loss, cost or expense that
the Purchaser or any Group Company might suffer or incur as a result of, or in
connection with, any breach of any Warranty and all taxes which the Purchaser
might incur as a result of any payment made by the Vendor under this indemnity.

 

 
(e)
The Vendor represents and warrants that it has not relied on any warranty or
conduct by or on behalf of any Group Company which forms, or will form, the
basis of any of the Warranties or any matter in the Due Diligence Material. The
Vendor will not make any Claim against any Group Company (or any person for whom
any Group Company is liable or responsible) as a result of, or in relation to,
any claim made by the Purchaser against the Vendor in relation to any of the
Warranties.

 

 
(f)
As at Completion, the Vendor will deliver to the Purchaser a release by the
Vendor and each of its related bodies corporate of all Claims which any of them
might have against any Group Company.

 

 
(g)
Each of the Warranties is a separate warranty that is to be construed
independently of the other Warranties and is not limited by reference to any of
the other Warranties. The Purchaser has entered into this agreement relying on
the Warranties.

 
4.
Financial limits on Claims

 
The Vendor has no liability for a Claim for a breach of any Warranty until the
aggregate of all Claims for breach of the Warranties under this agreement
exceeds $100,000 in which event the Purchaser may claim the whole amount. Each
individual claim must be equal or greater to $20,000.
 
5.
Time limits on Claims

 
The Vendor has no liability for breach of any Warranty unless:
 

 
(a)
in the case of a Claim relating to any Warranty other than Warranty 11, the
Purchaser has given written notice of the Claim to the Vendor under paragraph 8
on or before the first anniversary of the Completion Date; and

 

 
(b)
in the case of a Claim relating to Warranty 11, the Purchaser has given written
notice of the Claim to the Vendor under paragraph 8 on or before the seventh
anniversary of the Completion Date; and

 
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 32

 

--------------------------------------------------------------------------------




 
(c)
in either case, unless the Claim has been settled or legal proceedings in a
court of competent jurisdiction in respect of the Claim have been commenced by
the Purchaser against the Vendor within 1 year of the Claim being notified by
the Purchaser under paragraph 8.

 
6.
Other limits on Claims

 
The liability of the Vendor in respect of any Claim for breach of any Warranty
is reduced or extinguished (as the case may be) to the extent that:
 

 
(a)
the subject matter of any Claim is provided for in the Accounts or for which
allowance was made in the adjustments to the Purchase Price; or

 

 
(b)
the Claim has arisen as a result of or in consequence of any voluntary act,
omission, transaction or arrangement of or on behalf of the Purchaser after
Completion; or

 

 
(c)
the Claim is as a result of or in respect of, or where the Claim arises from,
any increase in the rate of Tax liable to be paid or any imposition of Tax not
in effect at the date of this agreement; or

 

 
(d)
the Claim occurs or is increased as a result of legislation not in force or in
effect at the date of this agreement; or

 

 
(e)
the Claim occurs as a result of a change after the date of this agreement in any
law or interpretation of law; or

 

 
(f)
as at the date of this agreement, the Purchaser is actually aware of any fact,
matter or thing that it knows constitutes a breach of that Warranty.

 
7.
Maximum aggregate liability for Claims

 

 
(a)
The maximum aggregate liability of the Vendor (including legal costs and
expenses incurred in defending a Claim from a third party), as a result of
Claims for breach of any of the Title Warranties is limited to the Purchase
Price.

 

 
(b)
The maximum aggregate liability of the Vendor (including legal costs and
expenses incurred in defending a Claim from a third party), as a result of
Claims for breach of the Warranties (other than the Title Warranties) is limited
to $5,000,000.

 

 
(c)
For the purposes of this clause, a reference to the Title Warranties is a
reference to the warranties that relate to the nature or quality of the right,
title, interest or claim of the Vendor or any Group Company in or to any of its
assets (including, but without limitation, the Shares, the shares in Neqtar
Wines or the tangible assets of each Group Company).

 
8.
Notice of potential Claim

 
If the Purchaser becomes aware of anything which is or may be reasonably likely
to give rise to a Claim under this paragraph 8, it must notify the Vendor in
writing, within 20 Business Days after it has first come to the Purchaser's
attention (Claim Notice), setting out the Warranty the subject of the Claim and
the general nature of the Claim, including reasonable detail. The Purchaser will
provide the Vendor with whatever information the Vendor may reasonably require
about any Claim that is the subject of a notice give pursuant to this clause.
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 33




--------------------------------------------------------------------------------


 
9.
Conduct of third party Claims

 

 
(a)
The Vendor, subject to this paragraph 9, are in respect of an act, matter or
thing notified by the Purchaser under paragraph 8, where that act, matter or
thing relates to an actual or threatened Claim from a third party, entitled to
elect by written notice given to the Purchaser within 10 Business Days of
receipt of a Claim Notice to:

 

(i)
take over the conduct of the Claim; and

 

(ii)
take such actions as the Vendor may decide about it, including the right to
negotiate, defend and/or settle the Claim and to recover costs incurred as a
consequence of the Claim from any person.

 

 
(b)
Where the Vendor takes over the conduct and/or defence of any claim under this
paragraph 9, the Vendor must:

 

(i)
afford the Purchaser the opportunity to consult with the Vendor on all matters
of significance for the goodwill of the Business;

 

(ii)
at reasonable and regular intervals provide the Purchaser with written reports
concerning the conduct, negotiation, control, defence and/or outcome or
settlement of the Claim; and

 

(iii)
provide the Purchaser at other times and from time to time with whatever
information the Purchaser may reasonably require concerning the conduct,
negotiation, control, defence and/or outcome or settlement of the Claim.

 

 
(c)
The Purchaser must, and must procure that the Group must, provide the Vendor
with access to (with the right to take copies) and make available to the Vendor
all relevant personnel, relevant documents, books and records reasonably
required for the purpose of the conduct of any Claim under paragraph 9(a).

 
10.
Rights of the Purchaser

 
If the Purchaser gives the Vendor a Claim Notice under paragraph 8 then, until
the Vendor does elects to take over the control of a Claim under paragraph 9,
the Purchaser may take such actions as the Purchaser may decide about it,
including the right to negotiate, defend and/or settle the Claim and to recover
costs incurred as a consequence of the Claim from any person, if:
 

 
(a)
the Purchaser at reasonable and regular intervals provides the Vendor with
written reports concerning the conduct, negotiation, control, defence and/or
settlement of the Claim and must not settle the Claim without the prior approval
of the Vendor which must not be unreasonably withheld;

 

 
(b)
the Purchaser affords the Vendor the opportunity to consult with the Purchaser
on matters of significance in relation to the conduct, negotiation and
settlement of the Claim; and

 

 
(c)
the Vendor renders to the Purchaser, at the Purchaser’s expense, all such
assistance as the Purchaser may reasonably require in disputing any Claim.

 
11.
Costs indemnity

 
The Vendor indemnifies the Purchaser and the Group against all Liabilities
reasonably incurred by, or awarded against, the Purchaser or the Group arising
out of the conduct of the Vendor under paragraph 9 or acts required or requested
of the Purchaser or the Group in respect of the same, as and when they fall due,
including reasonable legal costs and disbursements of the Purchaser's lawyers
and Group's lawyers.
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 34




--------------------------------------------------------------------------------


 
12.
Warranty payments

 
Any payment made in respect of a Claim for breach of a Warranty is deemed to be
a reduction in the Purchase Price.
 
13.
Benefits or credits received by the Company or the Purchaser

 
If any payment in respect of a Claim under the Warranties is made to the
Purchaser by or on behalf of the Vendor and after the payment is made the
Purchaser or any Group Company receives any benefit or credit in relation to the
subject matter of the Claim (including payment under any insurance policy), then
the Purchaser:
 

 
(a)
must immediately notify the Vendor of the benefit or credit; and

 

 
(b)
pay to the Vendor an amount equal to the amount (net of expenses and Tax) of the
benefit or credit received by the Purchaser or a Group Company (as the case may
be).

 
14.
Trade Practices Act

 
To the extent permitted by law, the Purchaser agrees not to make, and waives any
right it may have to make, any claim against the Vendor or any Associate of the
Vendor under section 52 of the Trade Practices Act 1974 (Cth) or the
corresponding provision of any State or Territory enactment.
 
15.
Financial forecasts

 
The parties acknowledge and agree that the Warranties do not apply to any
financial forecasts, projections, opinions of future performance or other
statements relating to financial prospects of the Group that have been provided
by the Vendor or an Associate of the Vendor. No warranty is given or
representation made that any such financial forecast, projection or opinion will
be met or achieved. Any such information that has been provided to the Purchaser
was provided for information purposes only.
 
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 35




--------------------------------------------------------------------------------


Signing page

--------------------------------------------------------------------------------

 
EXECUTED as an agreement
 
Executed by Neqtar Limited
             
/s/ David J. Stevenson
¬
/s/ David Wells
¬
Signature of director
 
David J. Stevenson
 
Signature of director/company secretary
(Please delete as applicable)
 
David Wells
 
Name of director (print)
 
Name of director/company secretary (print)
 

 
Executed by Saint James Company
             
/s/ Wayne Gronquist
¬
/s/ Wayne Gronquist
¬
Signature of director
 
Wayne Gronquist
 
Signature of director/company secretary
(Please delete as applicable)
 
Wayne Gronquist
 
Name of director (print)
 
Name of director/company secretary (print)
 

 
 
 
Minter Ellison | Ref: THW 30-5726382
Heads of agreement | page 36

 

--------------------------------------------------------------------------------


 